       Case 1:20-cv-00374-NONE-BAM Document 24 Filed 02/12/21 Page 1 of 5


 1   McGLINCHEY STAFFORD
     Brian A. Paino (SBN 251243)
 2   Adam S. Hamburg (SBN 247127)
     Christopher M. Lapidus (SBN 316005)
 3   18201 Von Karman Avenue, Suite 350
     Irvine, California 92612
 4   Telephone:      (949) 381-5900
     Facsimile:      (949) 271-4040
 5   Email:          bpaino@mcglinchey.com
                     ahamburg@mcglinchey.com
 6                   clapidus@mcglinchey.com
 7   Attorneys for Plaintiff HELLENIC PETROLEUM LLC
 8
 9                                 UNITED STATES DISTRICT COURT
10                                EASTERN DISTRICT OF CALIFORNIA
11
12   HELLENIC PETROLEUM LLC,                             Case No.: 1:20-CV-00374-NONE-BAM
13                  Plaintiff,                           [Formerly Stanislaus County Superior Court
                                                         Case No. CV-19-000967]
14     v.
15   ELBOW RIVER MARKETING, LTD.,                        STIPULATION AND ORDER TO
                                                         CONTINUE MANDATORY SCHEDULING
16                  Defendants.                          CONFERENCE
17                                                       Scheduling Conference
18                                                       Date: February 23, 2021
                                                         Time: 9:30 a.m.
19                                                       CTRM: #8
20                                                       Action Filed: February 19, 2019
21
22
23          Plaintiff Hellenic Petroleum, LLC (“Hellenic”) and Defendant Elbow River Marketing Ltd.
24   (“Elbow River”), by and through their respective counsel of record, hereby stipulate and agree to
25   continue the Mandatory Scheduling Conference currently scheduled for February 23, 2021 at 9:30
26   a.m. in Courtroom 8 of the above-captioned Court before the Hon. Barbara A. McAuliffe, U.S.
27   Magistrate Judge, as set forth herein below.
28   ///
29                                                  1           1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 24 Filed 02/12/21 Page 2 of 5


 1          1.     WHEREAS, on or about January 27, 2020, Plaintiff Hellenic filed a First Amended
 2   Complaint in the Superior Court for Stanislaus County.
 3          2.     WHEREAS, on or about March 11, 2020, Defendant Elbow River removed this action
 4   from the Superior Court for Stanislaus County to this Court.
 5          3.     WHEREAS, on March 12, 2020, the Court issued an Order Setting Mandatory
 6   Scheduling Conference (Docket No. 3) for June 24, 2020.
 7          4.     WHEREAS, on April 13, 2020, the Court entered a stipulation between the parties
 8   granting Hellenic leave to file a Second Amended Complaint on or before May 4, 2020. (Document
 9   7)
10          5.     WHEREAS, on June 10, 2020, the parties filed a second Stipulation extending
11   Hellenic’s deadline to file a Second Amended Complaint to June 19, 2020, and giving Elbow River
12   45 days to file a responsive pleading to the Second Amended Complaint. (Document 9)
13          6.     WHEREAS, on June 15, 2020, the Court entered an Order granting the Stipulation filed
14   on June 10, 2020, which extended Hellenic’s deadline to file a Second Amended Complaint to June
15   19, 2020, and granted Elbow River 45 days to file its responsive pleading. (Document 10)
16          7.     WHEREAS, thereafter, Hellenic filed its Second Amended Complaint on June 26,
17   2020. (Document 13)
18          8.     WHEREAS, pursuant to Section II of the Court’s Standing Order on civil law and
19   motion, counsel for Hellenic and Elbow River began meeting and conferring regarding Hellenic’s
20   Second Amended Complaint and Elbow River’s intent to file a Motion to dismiss pursuant to FRCP
21   12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP 12(f), and
22   the Parties agreed that Elbow River shall have additional time to respond to the Second Amended
23   Complaint.
24          9.     WHEREAS, in light of the extended deadline to file the Second Amended Complaint
25   and the corresponding extension of time for Elbow River to file its responsive pleading, and in an
26   effort to promote judicial economy and judicial efficiency in connection with the case management of
27   the case, the Court continued the Mandatory Scheduling Conference to December 15, 2020 at 9:00
28   a.m. in Courtroom 8 before the Hon. Barbara A. McAuliffe, U.S. Magistrate Judge. (Document 15)
29                                                    2         1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 24 Filed 02/12/21 Page 3 of 5


 1           10.    WHEREAS, on September 3, 2020, Elbow River filed its Motion to dismiss pursuant
 2   to FRCP 12(b)(6) and 9(b), and to strike allegations concerning punitive damages pursuant to FRCP
 3   12(f) (the “Motion”). (Document 17) The hearing on the Motion was initially set for October 30,
 4   2020.
 5           11.    WHEREAS, the Court took Elbow River’s Motion under submission without oral
 6   argument.
 7           12.    WHEREAS, in light of the fact that the Court had not issued a ruling on the Motion as
 8   of December 3, 2020, on December 3, 2020, the parties filed a stipulation to continue the Mandatory
 9   Scheduling Conference from December 15, 2020 at 9:00 a.m. in Courtroom 8, to February 23, 2021
10   at 9:00 a.m. in Courtroom 8, or to another date and time that the Court was available to hear this matter.
11   (Document 21)
12           13.    WHEREAS, on December 4, 2020, in an effort to promote judicial economy and
13   judicial efficiency in connection with the case management of the case, the Court continued the
14   Mandatory Scheduling Conference to February 23, 2021 at 9:30 a.m. in Courtroom 8 before the Hon.
15   Barbara A. McAuliffe, U.S. Magistrate Judge. (Document 22)
16           14.    WHEREAS, as of the date of the filing of this Stipulation, the Court has not issued a
17   ruling on the Motion.
18           15.    WHEREAS, in light of the fact that the Court has not issued a ruling on the Motion,
19   and in an effort to promote judicial economy and judicial efficiency in connection with the case
20   management of the case, the parties believe that the Mandatory Scheduling Conference should be
21   continued to a date after the Court issues its ruling on the Motion.
22           NOW THEREFORE IT IS HEREBY STIPULATED AND AGREED, by the parties
23   through their respective counsel, and subject to the Order of the Court, that the Mandatory Scheduling
24   Conference currently scheduled for February 23, 2021 at 9:30 a.m. in Courtroom 8 be continued
25   approximately 60 days to April 26, 2021 at 9:00 a.m. in Courtroom 8, or to another date and time that
26   the Court is available to hear this matter.
27           IT IS SO STIPULATED.
28
29                                                       3       1:20-CV-00374-NONE-BAM
30           STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 24 Filed 02/12/21 Page 4 of 5


 1    Dated: February 12, 2021                       McGLINCHEY STAFFORD, PLLC
 2
                                                     By: /s/ Adam S. Hamburg
 3                                                      BRIAN PAINO
                                                        ADAM S. HAMBURG
 4                                                      CHRISTOPHER M. LAPIDUS
                                                        Attorneys for Plaintiff
 5                                                      HELLENIC PETROLEUM, LLC
 6
 7
      Dated: February 12, 2021                       ROPERS MAJESKI PC
 8
 9
                                                     By: /s/ Nicole S. Healy
10                                                      NICOLE S. HEALY
                                                        Attorneys for Defendant
11                                                      ELBOW RIVER MARKETING, LTD.
12
13
                                                     ORDER
14
            GOOD CAUSE APPEARING, the Court hereby approves this Stipulation and Order. The
15
     Mandatory Scheduling Conference currently scheduled for February 23, 2021 at 9:30 a.m. in
16
     Courtroom 8, is hereby continued to April 26, 2021 at 9:00 a.m. in Courtroom 8, before
17
     Magistrate Judge Barbara A. McAuliffe with each party connecting remotely either via Zoom
18
     video conference or Zoom telephone number. The parties shall be provided with the Zoom ID and
19
     password by the Courtroom Deputy prior to the conference. The Zoom ID number and password are
20
     confidential and are not to be shared. Appropriate court attire required. The parties shall file a Joint
21
     Scheduling Report one week prior to the conference.
22
23   IT IS SO ORDERED.
24
        Dated:     February 12, 2021                           /s/ Barbara    A. McAuliffe            _
25
                                                        UNITED STATES MAGISTRATE JUDGE
26
27
28
29                                                       4      1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
      Case 1:20-cv-00374-NONE-BAM Document 24 Filed 02/12/21 Page 5 of 5


 1                                         ECF ATTESTATION
 2          I, Adam S. Hamburg, am the ECF User whose ID and password are being used to file this
 3   STIPULATION AND [PROPOSED] ORDER TO CONTINUE MANDATORY SCHEDULING
 4   CONFERENCE. In compliance with Civil Local Rule 5-1(i)(3), I attest that concurrence in this
 5   Stipulation has been obtained from any signatories indicated by a “conformed” signature (/s/) within
 6   this e-filed document.
 7   Dated: February 12, 2021                              /s/ Adam S. Hamburg
 8                                                           Adam S. Hamburg

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29                                                    5         1:20-CV-00374-NONE-BAM
30          STIPULATION AND ORDER TO CONTINUE MANDATORY SCHEDULING CONFERENCE
